IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-94,194-01


                      EX PARTE DONNA RENEE THOMAS, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1344600-A IN THE 263RD DISTRICT COURT
                              FROM HARRIS COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of capital murder and sentenced to life in prison. The First Court

of Appeals affirmed her conviction. Thomas v. State, No. 01-12-00522-CR (Tex. App.—Houston

[1st Dist.] del. Dec. 19, 2013) (not designated for publication). Applicant filed this application for

a writ of habeas corpus in the county of conviction, and the district clerk forwarded it to this Court.

See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that her appellate counsel was ineffective because counsel failed to

challenge the trial court’s ruling allowing the State to introduce into evidence unrecorded oral

statements Applicant made to police. Applicant has alleged facts that, if true, might entitle her to

relief. Strickland v. Washington, 466 U.S. 668 (1984).
                                                                                                       2

        Accordingly, the record should be developed. The trial court is the appropriate forum for

findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order appellate

counsel to respond to Applicant’s claim. In developing the record, the trial court may use any means

set out in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine whether

Applicant is indigent. If Applicant is indigent and wants to be represented by counsel, the trial court

shall appoint counsel to represent her at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If

counsel is appointed or retained, the trial court shall immediately notify this Court of counsel’s

name.

        The trial court shall make findings of fact and conclusions of law as to whether appellate

counsel’s performance was deficient and Applicant was prejudiced. The trial court shall also make

findings regarding whether laches is applicable to the habeas claim. Carrio v. State, 992 S.W.2d 486

(Tex. Crim. App. 1999); Ex parte Perez, 398 S.W.3d 206 (Tex. Crim. App. 2013). The trial court

may make any other findings and conclusions that it deems appropriate.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: October 19, 2022
Do not publish